FOURTH DIVISION
                              DILLARD, P. J.,
                         RICKMAN and HODGES, JJ.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                   January 8, 2020




In the Court of Appeals of Georgia
 A17A1639. GEORGIA CARRY.ORG, INC. et al. v. THE
      ATLANTA BOTANICAL GARDEN, INC.

      RICKMAN, Judge.

      In GeorgiaCarry.Org, Inc. et al. v. Atlanta Botanical Garden, Case No.

S18G1149 (decided Oct. 7, 2019), the Supreme Court of Georgia reversed the

judgment of this Court in GeorgiaCarry.Org, Inc. et al. v. The Atlanta Botanical

Garden, 345 Ga. App. 160 (812 SE2d 527) (2018). Therefore, we vacate our earlier

opinion and adopt the opinion of the Supreme Court as our own.

      Judgment reversed and case remanded. Dillard, P. J., and Hodges, J., concur.